UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4733



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NANAK CHAND,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
01-487-DKC)


Submitted:   January 16, 2004         Decided:   February 12, 2004


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan L. Katz, MARKS & KATZ, L.L.C., Silver Spring, Maryland,
for Appellant. Thomas M. DiBiagio, United States Attorney, Hollis
Raphael Weisman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nanak Chand appeals from the district court’s order

affirming his conviction and sentence imposed by a magistrate judge

for assaulting, resisting, or impeding an officer or employee of

the United States in the performance of his official duties.           See

18 U.S.C.A. § 111(a) (West Supp. 2003).        Chand contends that he did

not knowingly and intelligently waive his right to a jury trial or

a trial by a district court, that the magistrate judge abused his

discretion by denying Chand’s motion for a continuance to secure

the presence of a witness, that the evidence was insufficient to

support his conviction, and that the eighteen-month delay between

the completion of briefing on appeal and the issuance of the

district court’s opinion violated his right to a speedy appeal.

With respect to the first three issues, we have reviewed the

parties’   briefs,   the   joint   appendix,    the   supplemental   joint

appendix, and the district court’s opinion and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Chand, No. CR-01-487-DKC

(D. Md. Aug. 11, 2003).

           Chand’s final issue is that the district court’s delay in

adjudicating his appeal amounted to a violation of his right to a

speedy appeal.    An “undue delay in processing an appeal may rise to

the level of a due process violation.”         United States v. Johnson,

732 F.2d 379, 381 (4th Cir. 1984).         To determine whether such a


                                   - 2 -
delay results in the denial of a speedy appeal, the court considers

the length of the delay, the reason for the delay, the defendant’s

assertion of his speedy appeal right, and any prejudice to the

defendant.   Id. at 381-82 (citing Barker v. Wingo, 407 U.S. 514,

530 (1972)).     Addressing these factors, we find that, while an

eighteen-month delay may rise to the level of an “undue delay” and

while Chand did assert his speedy appeal right by requesting a

ruling on the appeal, Chand suffered no prejudice as a result of

the delay.   As this court held in Johnson, there is no prejudice

and affirmative relief is not appropriate when “the appeal has been

heard and found lacking in merit.”        732 F.2d at 382-83.     Here, the

district court found no merit to Chand’s issues on appeal and

affirmed his conviction.      Thus, we find that Chand suffered no

prejudice and is entitled to no relief on his claim that his speedy

appeal   right   was   violated   by   the   district   court’s    delayed

disposition of his appeal.    See id.

           Accordingly, we affirm Chand’s conviction.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -